Citation Nr: 1014078	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial increased evaluation for 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD with a 
rating of 30 percent, effective September 6, 2001.  

In his substantive appeal, the Veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In a February 2007 letter the Veteran indicated 
that he wished to withdraw his request for a hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDING OF FACT

The service-connected PTSD is manifested by nightmares, some 
social isolation, depression and hyperarousal.  There is no 
evidence of difficulty in understanding complex commands, 
stereotyped speech, significant memory impairment, impaired 
judgment or abstract thinking or difficulty in maintaining 
employment. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent disabling for PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for PTSD where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis 

The Veteran asserts that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran seeks an initial evaluation in excess of 30 percent.  
After carefully reviewing the evidence of record, the 
competent evidence shows that the Veteran's PTSD is 
appropriately rated at 30 percent.

In March 2002, a therapist recorded that the Veteran was seen 
18 times at the Santa Barbara Veteran Center for court 
mandated drug and alcohol addiction treatment.  The therapist 
noted that the Veteran held over 40 jobs from the time of his 
discharge from service to the receipt of Supplemental 
Security Income (SSI) for drug and alcohol addiction in 1992.  
PTSD was diagnosed and the Veteran was afforded a GAF score 
of 41.  

The Veteran's treatment records show a diagnosis of 
depression in 2003 and a history of addiction to drugs and 
alcohol.  The depression was not related to the Veteran's 
service.  Alcohol dependence was also diagnosed in 2005 and 
was not related to the Veteran's service or to his PTSD.  

The Veteran received a VA examination in April 2005.  The 
examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported being homeless at the time of the 
examination.  He reported an inability to hold a job, hot 
sweats and nightmares.  He reported avoiding places and 
activities that remind him of Vietnam.  He stated that he has 
some friends but that his social life is very limited.  The 
Veteran reported experiencing panic attacks, hyperarousal and 
often feels edgy and tense.  The examiner reported that the 
Veteran was depressed and his speech was slow.  He reported 
outbursts of anger, but has not shown poor impulse control.  
The Veteran experiences difficulty concentrating, but his 
thought processes were organized and clear and he denied 
suicidal or homicidal ideations.  The Veteran was oriented 
and his short term and immediate memory were intact.  He 
denied any obsessive or ritualistic behavior.  The examiner 
noted that he afforded the Veteran the benefit of the doubt 
in the diagnosis of PTSD, even though he did not meet all the 
criteria for PTSD.  The Veteran was afforded a GAF score of 
70.  

July 2005 treatment records show that the Veteran had been 
drinking about six beers per day for the past three to four 
weeks and appeared somewhat disheveled; his speech was free 
flowing and his thoughts were goal directed.  He had no 
suicidal or homicidal ideations and no delusions or 
hallucinations.  

In 2007, the Veteran reported being homeless and jobless for 
the past ten years.  He was well dressed and well groomed and 
had a mildly dysphoric mood.  He also reported elevated 
levels of anxiety.  February 2008 records show the Veteran 
complained of nightmares, overeating due to marijuana use and 
low energy.  He had minimal part-time work at a hotel.  The 
Veteran appeared neatly dressed in casual attire.  August 
2008 treatment records show the Veteran was working several 
night shifts, which disturbed his sleeping cycle.  He 
admitted ongoing depression and denied suicidal or homicidal 
ideations.  

The Veteran was afforded a VA examination in September 2009.  
The Veteran reported that he was unemployed since last 
October when he could no longer tolerate the graveyard shift.  
He reported depression, short-term memory problems and 
anxiety related to a pinched nerve.  He also reported 
listlessness, poor motivation and low energy.  The Veteran 
denied suicidal or homicidal ideations and reported no 
problems with concentration.  He stated that he drinks two to 
three alcoholic beverages a night "due to boredom."  He 
reported nightmares, but was vague as to their content.  The 
examiner noted that the Veteran was negative for numbing, 
hypervigilance, quick startle and flashbacks.  The examiner 
noted that the Veteran failed to meet the criteria for a PTSD 
diagnosis.  He stated that the Veteran had depression, lack 
of significant relationships and alcohol abuse due to his 
childhood and not to service.  The examiner suggested that 
the Veteran had memory impairment due to depression or long-
term drug use.  He also stated that the recent increased 
anxiety was due to the Veteran's pinched nerve, not a 
worsening of PTSD symptoms.  

A review of the competent evidence of record fails to 
demonstrate that the Veteran's PTSD warrants an initial 
rating in excess of 30 percent.  The Veteran's symptoms 
related to his PTSD are nightmares, some social isolation, 
depression and hyperarousal.  He has not displayed difficulty 
in understanding complex commands, stereotyped speech, 
significant memory impairment, impaired judgment or abstract 
thinking, or flattened affect.  

In order to receive a 50 percent evaluation, the Veteran 
would need to show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; memory 
impairment (retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

The evidence shows that the Veteran's symptomatology of 
anxiety, social isolation and alcohol abuse are not related 
to service, but rather to outside or pre-existing non-service 
connected factors.  In distinguishing the source of the 
Veteran's symptomatology, the Board notes that in Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that when it 
is not possible to separate the effects of a service-
connected disability from a nonservice-connected disability, 
such signs and symptoms should be attributed to the service-
connected disability.  However, unlike Mittleider, in this 
case it is possible and necessary to distinguish the symptoms 
from the Veteran's various psychiatric disorders from his 
service-connected PTSD.  While the records show that he 
socially isolates himself, the social isolation was 
attributed to the abuse he incurred in childhood.  The 
Veteran's increased anxiety in 2009 was attributed to his 
non-service connected pinched nerve and his overeating was 
correlated to his use of marijuana.  Furthermore, the Board 
emphasizes that there is no evidence that these non-service 
connected disabilities are related to service or to the 
service-connected PTSD.  

The Veteran's low GAF score of 41 received in March 2002 was 
due to his drug and alcohol addiction.  While he was 
diagnosed with PTSD at the time the score was afforded, the 
PTSD was not attributed to service.  The other GAF score of 
70, afforded to the Veteran in 2005, reflects some mild 
symptoms, but overall show him to be relatively high 
functioning.  The Board acknowledges that the September 2009 
VA examiner did not afford the Veteran a GAF score.  However, 
as the examiner did not attribute the Veteran's symptoms to a 
diagnosis of PTSD, a GAF score would not have provided any 
additional information for rating purposes.  Therefore, the 
examination is deemed to be complete and adequate for rating 
purposes.  Overall his PTSD has been no more than mildly 
disabling.  

The Board acknowledges the Veteran's appellate assertions of 
increased impairment, including his statement dated in May 
2008, of increased social withdrawal.  Nonetheless, the 
objective examination findings demonstrate that the Veteran's 
social isolation is attributed to his childhood and not his 
PTSD.  The medical records reveal that his PTSD is productive 
of no more than mild impairment.  Thus, the statements are of 
little or no probative value, as they are inconsistent with 
the medical evidence of record.  The Veteran's service-
connected PTSD has been appropriately rated at 30 percent.

Finally, the evidence does not reflect that the Veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Veteran left his job working 
nights because the schedule was hard for him to maintain.  
There is no evidence that this hardship was due to his PTSD.  
Therefore, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2009) is not warranted.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran's PTSD is currently 
appropriately rated at 30 percent.  His appeal is denied.

III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran two VA 
examinations.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file.  In addition, the Veteran has not 
alleged that SSI records are relevant to his claim.  
Accordingly, the Board finds that the records are not 
relevant to the current appeal and VA is under no duty to 
obtain the records.  See Golz v. Shinseki, No. 09-7039 (Fed. 
Cir. Jan 4, 2010).  Therefore, VA has substantially complied 
with the notice and assistance requirements and the Veteran 
is not prejudiced by a decision on the claim at this time.



ORDER

Entitlement to an initial increased evaluation for PTSD, 
evaluated as 30 percent disabling, is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


